DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27, 28, 31, 34-40, 42, 45 and 46 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Deogun et al (US 20200404638).

As to claim 27 Deogun discloses an apparatus (100 of fig.1, ¶0040- 1st sentence) including at least one processor (102 of Fig.1, ¶0040- 2nd sentence) and at least one memory (104 0f Fig.1, ¶0040- 2nd sentence) including computer program code (Deogun ¶0574- 1st sentence), the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus to at least: determine a beam management group comprising one or more serving cells Deogun, Fig. 14; ¶0142- 2nd sentence ¶0194- 1st sentence; ¶0201- 1st and 2nd sentence- CSI-RS resources; ¶0222- QCL information); detecting a beam failure on at least one serving cell of the beam management group; and transmit a beam failure recovery request to at least one serving cell (Deogun Fig. 2, step 206; Fig. 6, step 606-608; Fig. 7, steps 704, 710, 712, 718; Figs. 15/17/18, steps 1504/1704/1804- showing a serving cell in a group with monitored beams where a request is sent to either a PCell or an Scell both of which are serving cells in a group. 

As to claim 28 Deogun disclose the apparatus according to claim 27, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: in response to receiving a beam failure recovery response from at least one of the at least one serving cell of the beam management group via a physical downlink control channel (Deogun ¶0261 – 1st sentence- e.g. beam link(s) associated with downlink control channel resources of PCell; ¶0451- UE receives beam recovery response from network for the SCell.), terminate a beam failure recovery procedure for each of the one or more serving cells of the beam management group (Deogun ¶00448-¶0449-UE stops performing beam recovery request transmission for SCell after beam failure detection, 

As to claim 31 Deogun disclose the apparatus according to claim 27, wherein the one or more serving cells comprise one or more primary serving cell(s) and one or more secondary serving cell(s) (Deogun ¶0056- 2nd sentence).

As to claim 34 Deogun disclose the apparatus according to claim 27, wherein the beam management group is defined by radio resource control signaling (Deogun ¶0197- Network provides RRC configuration which maps each 5G frequency band to a beam management group) 

As to claim 35 Deogun disclose the apparatus according to claim 27, wherein a primary cell within the beam management group is configured as a failure detection cell of the beam management group (Deogun ¶0122- if the beam failure occurs on the PCell, the UE 100 suspends through the action module 120, each of the beam reporting and the beam recovery procedure for all configured SCells- in other words acting as a failure detection cell).

As to claim 36 Deogun disclose the apparatus according to claim 27, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to determine a second beam management group having a plurality of secondary serving cells, and at least one secondary serving cell is configured as a failure detection cell (Deogun ¶0194- 1st sentence- the UE 100 determines multiple groups of cells called beam management groups based on one of an explicit configuration of beam management group provided by the network or based on implicit information of SCell configuration ¶0527- determining, by the UE, multiple beam management groups)

As to claim 37 Deogun disclose the apparatus according to claim 27, wherein the apparatus is in communication with one or more serving cells associated with one or more additional beam management groups (Deogun ¶0194- 1st sentence- the UE 100 determines multiple groups of cells called beam management groups based on one of an explicit configuration of beam management group provided by the network or based on implicit information of SCell configuration; Deogun ¶0527- determining, by the UE, multiple beam management groups).

As to claim 38 Deogun disclose an apparatus including at least one processor and at least one memory including computer program code(Deogun ¶0037- 2nd sentence- hardware components or the like, ….microprocessors, microcontrollers, memory circuits), the at least one memory and the computer program being configured to with at least one processor (Deogun ¶0053- last sentence- primary cell (PCell) and a secondary cell (SCell)- e.g. being a gNB ¶0056) cause serving cell of a beam management group: (Deogun Fig. 2, step 206; Fig. 6, step 606-608; Fig. 7, steps 704, 710, 712, 718; Figs. 15/17/18, steps 1504/1704/1804- showing a serving cell in a group with monitored beams where a request is sent to either a PCell or an Scell both of which are serving cells in a group); receive a beam failure recovery request from a user equipment (Deogun ¶0063- 1st sentence); transmit via a physical downlink control channel, one or more beam failure recovery responses to the user equipment (Deogun ¶0261 – 1st sentence- e.g. beam link(s) associated with downlink control channel resources of PCell), wherein the one or more beam failure recovery responses instruct the user equipment to terminate a beam failure recovery procedure for the beam management group or for another beam management group in response to receiving the one or more beam failure recovery responses (Deogun ¶0265-If beam recovery response indicates reject message, then UE stops performing beam recovery request transmission).

As to claim 39 Deogun disclose the apparatus according to claim 38, wherein the one or more serving cells comprise one or more primary serving cell(s) and one or more secondary serving cell(s). (Deogun ¶0056- 2nd sentence)

As to claim 40 Deogun disclose the apparatus according to claim 38, wherein the serving cell of the beam management group additionally associated with at least another beam management group (Deogun ¶0194- 1st sentence- the UE 100 determines multiple groups of cells called beam management groups based on one of an explicit configuration of beam management group provided by the network or based on implicit information of SCell configuration ¶0527- determining, by the UE, multiple beam management groups)..

As to claim 42 Deogun disclose the apparatus according to claim 38, wherein the beam management group is defined as one or more serving cells that share a common beam failure detection reference signal- as interpreted a common CSI-RS resource or resource set.(Deogun ¶0201-  All the cells which are configured with same beam management resources are included in the same beam management group.  Beam management resource here refer to CSI-RS resource and/or CSI-RS reporting resource)

As to claim 45 Deogun disclose the apparatus according to claim 38, wherein a primary cell within the beam management group is configured as a failure detection cell of the beam management group (Deogun ¶0122- if the beam failure occurs on the PCell, the UE 100 suspends through the action module 120, each of the beam reporting and the beam recovery procedure for all configured SCells- in other words acting as a failure detection cell)..

As to claim 46 Deogun disclose the apparatus according to claim 38, wherein a second beam management group has a plurality of secondary serving cells (Deogun ¶0194- 1st sentence), and the secondary serving cell associated with the lowest cell index among the secondary serving cell indexes associated with the plurality of secondary serving cells is configured as a failure detection cell (Deogun ¶0211-last sentence- each subfield corresponds to a cell where sub-fields are arranged in order of cell identities (for e.g. sub-filed-1 corresponds to cell index-1…; Table 12- SCell Index Cell Identification; Deogun ¶0449- UE stops performing beam recovery request transmission for SCell after beam failure detection).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 29, 30, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Deogun in view of Agiwal et al (US 20210068162).

As to claim 29 the Deogun disclose the apparatus according to claim 28, however silent wherein the beam failure recovery response comprises a physical downlink control channel message addressed to a cell radio network temporary identifier associated with the apparatus. However in an analogous art Agiwal remedies this deficiency: (Agiwal ¶0089- 3rd sentence- The gNB transmits a beam failure recovery response (i.e., PDCCH- addressed to C-RNTI)). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of (Agiwal ¶0078).

As to claim 30 Deogun disclose the apparatus according to claim 28, however silent wherein the beam failure recovery response comprises a physical downlink control channel message addressed to a cell radio network temporary identifier of the apparatus, wherein the response received from at least one of the at least one serving cell to which the beam recover request was transmitted. However in an analogous art Agiwal remedies this deficiency: (Agiwal ¶0089- 3rd sentence- The gNB transmits a beam failure recovery response (i.e., PDCCH addressed to C-RNTI of the UE which has sent beam failure recovery request).  Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Deogun with that of Agiwal for the purpose of beam failure recovery procedures for Scell (Agiwal ¶0078).

As to claim 44 Deogun discloses the apparatus according to claim 38, however silent wherein the beam recovery failure recovery response comprises a physical downlink control channel message addressed to the cell radio network temporary identifier associated with the user equipment (Agiwal ¶0089- 3rd sentence- The gNB transmits a beam failure recovery response (i.e., PDCCH)). However in an analogous art Agiwal remedies this deficiency: (Agiwal ¶0089- 3rd sentence- The gNB transmits a beam failure recovery response (i.e., PDCCH- addressed to C-RNTI)) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Deogun with that of Agiwal for the purpose of beam failure recovery procedures for Scell (Agiwal ¶0078). 

32, 33, 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Deogun in view of Yi et al (US 20200120584).

As to claim 32 Deogun discloses the apparatus according to claim 27, however silent wherein the beam management group is associated with a timing advance group. However in an analogous art Yi remedies this deficiency: (Yi ¶0248- 5ht – 6th sentence- Like the timing advance group (TAG), there may be a basic cell for maintaining beams.) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Deogun  with Yi for the purpose of aligning beam and carriers (Yi¶0248 – 5th sentence).

As to claim 33 Deogun disclose the apparatus according to claim 27 wherein the one or more serving cells of the beam management group share a common beam failure detection reference signal- as interpreted a common CSI-RS resource or resource set. (Deogun ¶0201- All the cells which are configured with same beam management resources are included in the same beam management group.  Beam management resource here refer to CSI-RS resource and/or CSI-RS reporting resource). Deogun however is silent wherein the one or more serving cells of the beam management group share a common transmission configuration index state for physical downlink control channel. However in an analogous art Yi remedies this deficiency: (Yi-¶0121- 3rd sentence- UE monitors the corresponding PDCCH candidates only at the monitoring occasion associated with the SS/PBCH block QCLed with a CSI-RS in the TCI state…. including the CORESET of index 0 ¶0133- 1st and 2nd sentence- the TCI state with the lowest index may be used for the corresponding CORESET)).  Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Deogun with Yi for the purpose of determining TCI state based on MAC CE indications (Yi ¶0119- 2nd sentence).

As to claim 41 Deogun disclose the apparatus according to claim 38, however silent wherein the beam management group is defined as one or more serving cells that share a common transmission configuration index state for physical downlink control channel. However in an analogous art Yi remedies this deficiency: Yi-¶0121- 3rd sentence- UE monitors the corresponding PDCCH candidates only at the monitoring occasion associated with the SS/PBCH block QCLed with a CSI-RS in the TCI state …. including the CORESET of index 0 ¶0133- 1st and 2nd sentence- the TCI state with the lowest index may be used for the corresponding CORESET). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Deogun with Yi for the purpose of determining TCI state based on MAC CE indications (Yi ¶0119- 2nd sentence).

As to claim 43 Deogun disclose the apparatus according to claim 38, wherein the beam management group is defined at a second time by one or more serving cells that share a common beam failure detection reference signal- as interpreted a common CSI-RS resource or resource set. (Deogun ¶0201- All the cells which are configured with same beam management resources are included in the same beam management group.  Beam management resource here refer to CSI-RS resource and/or CSI-RS reporting resource). Deogun however is silent where at a firs time the beam management group is defined by one or more serving cells that share a common transmission configuration index state for physical downlink control channel. However in an analogous art Yi remedies this deficiency: (Yi-¶0121- 3rd sentence- UE monitors the corresponding PDCCH candidates only at the monitoring occasion associated with the SS/PBCH block QCLed with a CSI-RS in the TCI state…. including the CORESET of index 0 ¶0133- 1st and 2nd sentence- the TCI state with the lowest index may be used for the corresponding CORESET)).  Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the (Yi ¶0119- 2nd sentence).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DERRICK V ROSE/Examiner, Art Unit 2462